DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments filed 12/6/2021, with respect to claim 21 have been fully considered and are persuasive.  The previously indicated allowable subject matter of claim 24 has been incorporated into claim 21.  Therefore, the rejections of claims 21-23 and 26 are hereby withdrawn. 


EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In the claims:
	Claims 38-40 (Cancelled).

Allowable Subject Matter
5.	Claims 21-23 and 25-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 21, the prior arts of record fail to teach, disclose or suggest the apparatus of claim 21, which further comprising: a circuit board having a first side surface, a second side surface opposite the first side surface, a first end surface and a second end surface opposite the first end surface, the first side surface and the second side surface each being different than both the first end surface and the second end surface, the housing coupled to the circuit board such that a side surface of the housing is substantially aligned with one of the first side 

Regarding claim 27, the prior arts of record fail to teach, disclose or suggest the apparatus of claim 27, further comprising: a circuit board having a first side surface, a second side surface opposite the first side surface, a first end surface and a second end surface opposite the first end surface, the first side surface and the second side surface each being different than both the first end surface and the second end surface, the housing coupled to the circuit board such that a side surface of the housing is substantially aligned with one of the first side surface and the second side surface of the circuit board, the side surface of the housing being disposed transverse to the exterior surface of the housing.  

Regarding claim 33, the prior arts of record fail to teach, disclose or suggest the apparatus of claim 33, further comprising: a circuit board having a first side surface, a second side surface opposite the first side surface, a first end surface and a second end surface opposite the first end surface, the first side surface and the second side surface each being different than both the first end surface and the second end surface, the housing coupled to the circuit board such that a side 

					Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841